DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-12 are examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the rejections under 35 U.S.C 112 have been fully considered. However, the amendments fix some but not all the 112 rejections of record and also introduce new 112 rejections.  
Applicant’s arguments, in view of the amendments, with respect to the rejections under 35 U.S.C 112 have been fully considered and are not persuasive. 
In regards to the 35 U.S.C 102(a)(1) rejection as being anticipated by Cinotti EP 2238598, Applicant argues that Cinotti does not disclose the limitation of “a circumferential outlet window of the heat exchanger is positioned proximate to a free surface of a portion of the primary fluid” and that the holes of Cinotti are not a circumferential outlet window. The examiner respectfully disagrees. According to Oxford Languages, circumferential is defined as “denoting or relating to the circumference of a curved geometric figure.” As such, the holes of Cinotti, which are arranged on the outer circumference of the external shell, relate to the circumference as primary fluid is released through the holes. Therefore, the holes 23 are 
Applicant additionally argues that Cinotti does not disclose the primary fluid in the cold collector at a level higher than the primary fluid in the hot collector but rather appears to disclose a reactor in which the primary fluid has a level in the hot collector (i.e. directly over the core) higher or at least at the same level as the level in the cold collector (radially outer region). The examiner respectfully disagrees. As shown in Fig. 1, the top of the primary surface in the cold collector at 94 to the left of the heat exchanger 11 is higher than the level of fluid in the hot collector 6 shown by the dashed line above the core. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the said circumferential window is positioned near the centre line of a tube bundle of the heat exchanger in claim 6 must be shown or the feature(s) canceled from the claim(s). The drawings do not explicitly show a centre line of the tube bundle. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Objections
Claim 6 is objected to because of the following informalities: “centre” at the end of claim 6 should be changed to “center” to conform to American spelling. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the limitation “said free surface” in line 13. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “…higher than the level in the hot collector” in lines 13-14 which is unclear. It is unclear what the subject of this limitation is – what is higher than the level in the hot collector -- the circumferential outlet window, the free surface, or the primary fluid in the cold collector?
Claim 6 recites the limitation “the centre line” in line 15. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation “a tube bundle” which renders the claim indefinite. It is unclear whether the recitation of “a tube bundle” of claim 6 is introducing a new tube bundle or referring to the one recited in the final limitation of claim 6. 
Claim 8 recites the limitation “a circulation pump internally housed in the at least one heat exchanger” which is unclear. Amended claim 1 positively recites “wherein the heat exchanger house internally a circulation pump” and therefore it is unclear whether the limitation in claim 8 is introducing a second circulation pump internally housed in the heat exchanger or not. This if further confused by the drawings which, as shown in Fig. 2, only show a singular circulation pump. 
Claim 9 recites the limitation “responsive to an auxiliary device” which renders the claim indefinite. It is unclear what the subject of this phrase “responsive to an auxiliary device” is. What is responsive to an auxiliary device? The second portion of cover gas, or its pressure, the first portion of cover gas, or its pressure, or some combination of these?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinotti EP 2238598. 
Regarding claim 6, Cinotti discloses a nuclear reactor (Fig. 1), comprising: 
a reactor vessel (2) that houses a hot collector (6) at least partially above a core (6 is above 4) and a cold collector (7) surrounding the hot collector (7 surrounds 6), the cold collector being separated from the hot collector by a separation structure (5) and configured to circulate primary fluid for cooling the core ([0014]) and;

a bottom configured to receive the primary fluid coming from the hot collector (primary fluid 8 enters through the bottom of 11, represented by arrows); and 
an external shell (13,22) positioned at least partially within the cold collector (7) and defining a circumferential outlet window (holes 23) 
wherein the heat exchanger houses internally a circulation pump (16 is internal 11) which, when operating, pumps the primary fluid in the cold collector at a level higher than the level of the primary fluid in the hot collector (free surface 94 of the primary fluid in the cold collector is higher than the dashed line representing the level of primary fluid in the hot collector 6); and the circumferential outlet window (holes 23) of the heat exchanger is positioned proximate to said free surface of the primary fluid in the cold collector ([0052] “primary fluid… will be released through the holes 23… hence in the proximity of the free surface 94 of the primary fluid in the cold header 7”) higher than the level in the hot collector (dashed line in 6); and 
wherein said circumferential window is positioned near the centre line of a tube bundle of the heat exchanger (holes 23 are positioned vertically along the shell 13 and therefore are positioned near the center of 27).
Regarding claim 7, Cinotti discloses all the elements of claim 6 and further discloses wherein the outlet window (23) is positioned at an intermediate portion (holes 23 of external shell 22 are located between the top and bottom of a 40) of a tube bundle (40) of the at least one heat exchanger (11).
Regarding claim 8, Cinotti discloses all the elements of claim 6 and further discloses wherein the at least one heat exchanger (11) further includes:
a circulation pump (16) internally housed in the at least one heat exchanger (16 is internal 11);
an upper portion of the external shell (13,22 has an upper portion), located above the outlet window (top portion of 22 located above holes 23);
a closing plate (26) secured to the external shell distal to the bottom (26 is secured at the top of 11) and 
a flange secured to the closing plate (top of 16 appears to have a flange secured to 26), the flange supporting the circulation pump (top of 16 appears to have a flanged connection), 
wherein at least a portion of the at least one heat exchanger forms a downward facing cavity structure (the overall structure has a rectangular shape which faces downward) that delimits a volume of space in the at least one heat exchanger at a level vertically higher with respect to the free surfaces of the primary fluid in the cold collector (Fig. 2: there is space inside 11 above 93 that is vertically higher relative to the free surface 94).
Regarding claim 11, Cinotti discloses all the elements of claim 6 and further discloses wherein the nuclear reactor is configured as a liquid metal cooled reactor ([0001] "liquid-metal-cooled nuclear reactor").
Regarding claim 12, Cinotti discloses all the elements of claim 6 and further discloses wherein the at least one heat exchanger (11) includes a steam generator ([0015] "the heat exchangers 11 are steam generators").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cinotti EP 2238598 in view of Muller US 3793143.
Regarding claim 9, Cinotti discloses all the elements of the parent claim and further discloses a first portion of cover gas is in the cold collector of the reactor vessel (gas/air above 94); and the tube bundle of the at least one heat exchanger extends partially inside the volume of space (37 extends inside volume of 11), wherein the primary fluid also extends partially inside the volume of space because of the lower pressure of the second portion of cover gas contained in the volume of space (the primary fluid extends inside the volume of space up to free surface 93). Cinotti discloses “housed within the structure 5 are various auxiliary devices” ([0015]) but is silent with respect to the function of the auxiliary devices. 
Muller, however, does teach this. Muller is in the nuclear art (see title) and teaches a reactor vessel (RP) having a first portion of cover gas (above ▼RP) and a heat exchanger having a second portion of cover gas (above ▼IHX) in the volume of space at a lower pressure than the first portion of cover gas (col. 4 ln 7-12) responsive to an auxiliary device (col 4 ln 15 “pressure step-up system”), wherein the auxiliary device maintains the pressure of the first portion of cover gas  (col 4 ln 15-21), and wherein the primary fluid also extends partially inside the volume of space because of the lower pressure of the second portion of the cover gas contained in the volume of space  (col 5 In 41-45 "The cover gas pressure in the intermediate heat exchanger is increased to such a level that the coolant level in the transverse duct between the outer space of the coaxial tubes and the shell of the intermediate heat exchanger decreases below the overflow edge 8" and col 4 In 18-19 "the higher cover gas pressure in the component tank CP [with respect to the reactor vessel RP]"). 
One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Cinotti reactor system with auxiliary device of Muller for .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cinotti EP 2238598 in view of Berniolles et al. US 4101377.
Regarding claim 10, Cinotti discloses all the elements of the parent claim. Cinotti does not explicitly disclose a safety vessel. 
Berniolles teaches an interspace (space formed between 2 and 8) between the reactor vessel (2) and a safety vessel (8).  
The combination of Cinotti as modified by safety vessel of Berniolles would have produced a nuclear reactor wherein the outlet window 23 of Cinott is positioned on the external shell 13 such that if a level of the free surface 94 of the primary fluid in the cold collector is lowered when at least some of the primary fluid of the RV leaks into and at least partially fills the (space in between 2 and 8 of Bern), a lower edge of the outlet window 23 remains below the free surface 94 of the primary fluid in the cold collector (as shown in Figure 2, outlet window 23 is below free surface 94. If some fluid leaks out – at least a small amount -- then 23 will still be below 94). 
One of ordinary skill in the art would have found it obvious before the effective filling of the claimed invention to modify the system of Cinotti with the safety vessel of Berniolles as it produces no unexpected results. Such a modification provides the predictable advantage of increasing the safety of the reactor by providing a secondary vessel to contain the fluid in the event that the main reactor vessel is damaged or cracked and leaks fluid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646